ACCEPTED
                                                                                                         03-15-00248-CV
                                                                                                                 6155174
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   7/21/2015 12:35:15 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK

                                      No. 03-15-00248-CV
                                    IN THE COURT OF APPEALS                           FILED IN
                                                                               3rd COURT OF APPEALS
                                FOR THE THIRD DISTRICT OF TEXAS                     AUSTIN, TEXAS
                                           AT AUSTIN                           7/21/2015 12:35:15 PM
                                                                                   JEFFREY D. KYLE
                                                                                        Clerk
            BRIGHAM EXPLORATION COMPANY, BEN M. BRIGHAM,
        DAVID T. BRIGHAM, HAROLD D. CARTER, STEPHEN P. REYNOLDS,
          STEPHEN C. HURLEY, HOBART A. SMITH, SCOTT W. TINKER,
                 STATOIL ASA AND FARGO ACQUISITION, INC.,
                                                                  Appellants,
                                                     V.

                      RAYMOND BOYTIM, ET AL., INDIVIDUALLY AND ON
                        BEHALF OF OTHERS SIMILARLY SITUATED,
                                                                  Appellees.

                  On Appeal from the 201st Judicial District Court of Travis County, Texas,
                                Trial Court Cause No. D-1-GN-11-003205


                            UNOPPOSED MOTION FOR EXTENSION OF
                              TIME TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE COURT OF APPEALS:
          Appellants, Statoil ASA and Fargo Acquisition, Inc., respectfully file this

unopposed first motion for a 30-day extension of time to file their appellants’ brief.

          1.         The present deadline for filing the brief is July 29, 2015.

          2.         Appellants seek a 30-day extension, until August 28, 2015, in which

to file their brief.

          3.         This is Appellants’ first request for an extension of time to file their

brief.

1768.004/563735
          4.      This motion is unopposed.

          5.      The following grounds provide “good cause” for extending the time to

file the brief. Lead appellate counsel, Russell Post, has been and continues to be

engaged in other litigation with imminent deadlines that will prevent him from

completing the brief before the present deadline, including, but not limited to, the

following:

           Preparation of respondents’ brief on the merits in No. 14-0804; In
            re Seneca Resources Corporation; In the Texas Supreme Court.
            The merits brief was filed on July 20, 2015.

           Preparation of respondents’ brief on the merits in No. 15-0146;
            Doris Forte, O.D., et al. v. Wal-Mart Stores, Incorporated; In the
            Texas Supreme Court. The merits brief is due to be filed on or
            before July 27, 2015, after one extension.

           Preparation of petitioner’s brief in No. 15-60326; Chesapeake
            Energy Corporation and its wholly owned subsidiary Chesapeake
            Operating, Inc. v. National Labor Relations Board; In the United
            States Court of Appeals for the Fifth Circuit. The brief is due to be
            filed or before July 27, 2015.

           Assistance with preparation of reply brief in No. 05-14-01383-CV;
            Enterprise Products Partners, L.P., et al. v. Energy Transfer
            Partners, L.P.; In the Fifth Court of Appeals. The reply brief is
            due to be filed on or before August 19, 2015.

           In addition, Mr. Post is traveling out of the country from July 11–
            23, 2015 for a pre-planned family vacation.

          6.      This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the brief.




1768.004/563735                               2
          For these reasons, Appellants Statoil ASA and Fargo Acquisition, Inc.

respectfully request an extension of time to file their brief, until August 28, 2015.

                                           Respectfully submitted,
                                           BECK REDDEN LLP

                                           By: /s/ Russell S. Post
                                                Russell S. Post
                                                State Bar No. 00797258
                                                rpost@beckredden.com
                                                Fields Alexander
                                                State Bar No. 00783528
                                                falexander@beckredden.com
                                                Parth S. Gejji
                                                State Bar No. 24087575
                                                pgejji@beckredden.com
                                           1221 McKinney Street, Suite 4500
                                           Houston, TX 77010-2010
                                           (713) 951-3700
                                           (713) 951-3720 (Fax)

                                           BECK REDDEN LLP
                                                Christopher R. Cowan
                                                State Bar No. 24084975
                                                ccowan@beckredden.com
                                           515 Congress Avenue, Suite 1750
                                           Austin, TX 78701
                                           (512) 708-1000
                                           (512) 708-1002 (Fax)
                                           ATTORNEYS FOR APPELLANTS
                                           STATOIL ASA AND
                                           FARGO ACQUISITION, INC.




1768.004/563735                           3
                         CERTIFICATE OF CONFERENCE
      I certify that my office conferred with, Steve Jodlowski, counsel for
Appellees, and with Debora B. Alsup, counsel for Brigham Exploration Company
and Individual Appellants, regarding this motion, and they do not oppose the
requested extension.

                                        /s/ Russell S. Post
                                        Russell S. Post




                           CERTIFICATE OF SERVICE

       In accordance with the Texas Rules of Appellate Procedure, I hereby certify
that on July 21, 2015, a true and correct copy of the above and foregoing motion
was properly forwarded to all counsel of record, by e-file and/or email, addressed
as follows:

                         Class Counsel for Appellees
ROBBINS GELLER RUDMAN                  ROBBINS GELLER RUDMAN
  & DOWD LLP                             & DOWD LLP
Darren J. Robbins                      Samuel H. Rudman
Randall J. Baron                       Mark S. Reich
David T. Wissbroecker                  Michael G. Capeci
Steven M. Jodlowski                    58 South Service Road, Suite 200
655 West Broadway, Suite 1900          Melville, NY 11747
San Diego, CA 92101-3301               (631) 367-7100
(619) 231-1058                         (631) 367-1173 fax
(619) 231-7423 fax                     srudman@rgrdlaw.com
randyb@rgrdlaw.com                     mreich@rgrdlaw.com
dwissbroecker@rgrdlaw.com              mcapei@rgrdlaw.com
sjodlowski@rgrdlaw.com




1768.004/563735                         4
                          Liaison Counsel for Appellees
BOULETTE & GOLDEN LLP
Michael D. Marin
Texas State Bar No. 00791174
2801 Via Fortuna, Suite 530
Austin, Texas 78746
(512) 732-8924
(512) 732-8905 fax
mmarin@boulettegolden.com

                       Additional Counsel for Appellees
KENDALL LAW GROUP, LLP                 THE BRISCOE LAW FIRM, PLLC
Joe Kendall                            Willie C. Briscoe
Daniel Hill                            The Preston Commons
Jamie J. McKey                         8150 N. Central Expressway, Suite 1575
3232 McKinney Avenue, Suite 700        Dallas, Texas 75206
Dallas, Texas 75204                    (214) 239-4568
(214) 744-3000                         (281) 254-7789 fax
(214) 744-3015 fax                     wbriscoe@thebriscoelawfirm.com
jkendall@kendalllawgroup.com
dhill@kendalllawgroup.com
jmckey@kendalllawgroup.com

DUNNAM & DUNNAM L.L.P.                     BRODSKY & SMITH LLC
Hamilton P. Lindley                        Evan J. Smith
4125 W. Waco Drive (76710)                 Marc L. Ackerman
P.O. Box 8418                              Two Bala Plaza, Suite 602
Waco, Texas 76714                          Bala Cynwyd, Pennsylvania 19004
(254) 753-6437                             (610) 667-6200
(254) 753-7434 fax                         (610) 667-9029 fax
hlindley@ dunnamlaw.com                    esmith@brodsky-smith.com
                                           mackerman@brodsky-smith.com

LEVI & KORSINSKY LLP                       KOHN, SWIFT & GRAF, P.C.
Shane T. Rowley                            Denis F. Sheils
30 Broad St., 24th Floor                   One South Broad Street, Suite 2100
New York, NY 10004                         Philadelphia, PA 19107-3389
(212) 363-7500                             (215) 238-1700
(866) 367-6510 fax                         (215) 238-1968 fax
srowley@zlk.com                            dsheils@kohnswift.com

1768.004/563735                        5
THE WEISER LAW FIRM, P.C.                  RYAN & MANISKAS, LLP
Patricia C. Weiser                         Katharine M. Ryan
James M. Ficaro                            Richard A. Maniskas
22 Cassatt Avenue                          995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                           Wayne, PA 19087
(610) 225-2677                             (484) 588-5516
(610) 408-8062 fax                         (484) 450-2582 fax
pw@weiserlawfirm.com                       kryan@rmclasslaw.com
jmf@weiserlawfirm.com                      rmaniskas@rmclasslaw.com

THE REDDELL FIRM PLLC
Kelly N. Reddell
100 Highland Park Village, Suite 200
Dallas, Texas 75025
(214) 295-3031
kelly@reddell-law.com

      Counsel for Brigham Exploration Company and Individual Appellants
THOMPSON & KNIGHT LLP                  THOMPSON & KNIGHT LLP
Timothy R. McCormick                   Debora B. Alsup
Michael W. Stockham                    Thompson & Knight LLP
Mackenzie Wallace                      98 San Jacinto Blvd., Suite 1900
1722 Routh Street, Suite 1500          Austin, TX 78701
Dallas, Texas 75201                    (512) 469-6100
(214) 969-1700                         (512) 482-5028 fax
(214) 969-1751 fax                     debora.alsup@tklaw.com
timothy.mccormick@tklaw.com
michael.stockham@tklaw.com
mackenzie.wallace@tklaw.com


                                       /s/ Russell S. Post
                                       Russell S. Post




1768.004/563735                        6